21-10249-mg        Doc 63       Filed 04/19/21 Entered 04/19/21 11:22:31                     Main Document
                                             Pg 1 of 25



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------------x
  In re

  NAVIENT SOLUTIONS, LLC,                                                    Case No. 21-21049 (MG)

                                      Alleged Involuntary Debtor.
  --------------------------------------------------------------------------x
           MEMORANDUM OF LAW FOR NONPARTY PUBLIC INTEREST
           CAPITAL LLC, AND NONPARTY COUNSEL FOR NONPARTY
           PUBLIC INTEREST CAPITAL LLC, IN OPPOSIION TO THE
           ALLEGED DEBTOR’S POST-DISMISSAL LEGAL FEE SHIFTING
           LIABILITY MOTION AGAINST THOSE NONPARTIES

  1.       Nonparty Public Interest Capital, LLC (“PICAP”), and its nonparty counsel

  Michael B. Wolk and Law Offices of Michael B. Wolk, P.C. (“PICAP Counsel”)

  (together, PICAP and PICAP Counsel shall be defined as “Nonparties”), respectfully

  submit this Memorandum of Law in opposition to a post-dismissal legal fee shifting

  liability motion by the Alleged Debtor Navient Solutions, LLC (“Navient”).
                             PROCEDURAL HISTORY
           2.       On February 8, 2021, Sarah Bannister, Brandon Hood and LaBarron Tate

  (together, “Petitioning Creditors”) commenced this involuntary Chapter 11 bankruptcy

  case against Navient, as an Alleged Involuntary Debtor, upon Petitioning Creditors’ filing

  of an involuntary petition, and related involuntary petition supplement with exhibits, in

  the Bankruptcy Court. Dkt 1-3. 1

  3.       On February 17, 2021, Navient filed a pre-answer motion to dismiss this

  involuntary case based upon (a) a threshold jurisdictional ground under the federal


  1
    “Dkt” means the electronically filed docket for the involuntary case maintained by the Clerk’s Office at
  the United States Bankruptcy Court for the Southern District of New York. The electronic filings in this
  case are expressly incorporated into this memorandum of law. It is respectfully requested that the
  Bankruptcy Court take judicial notice of the electronic filings in this case that are referenced in this
  memorandum of law. Dkt 1 contains the involuntary petition filed by Petitioning Creditors. Dkt 2-3
  contains the related involuntary petition supplement with exhibits filed by Petitioning Creditors.


                                                       1
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31             Main Document
                                        Pg 2 of 25



  abstention statute in 11 U.S.C. § 305, authorizing the Bankruptcy Court, in certain

  circumstances, to decline the exercise of jurisdiction over the involuntary case or (b) non-

  jurisdictional, merits-related, grounds involving the non-jurisdictional, statutory

  provisions in 11 U.S.C.§ 303(b) and/or 11 U.S.C. § 303(h) (and/or a non-jurisdictional,

  merits-related, judicially-created, “bad faith” ground). Dkt. 14-16.

  4.     In response to Navient’s motion seeking expedited relief in connection with its

  pre-answer motion to dismiss, the Bankruptcy Court (a) ordered Petitioning Creditors to

  respond to Navient’s pre-answer motion to dismiss within three (3) business days and (b)

  imposed an expedited hearing date, for oral argument from counsel, within seven (7) days

  for Thursday morning February 25, 2021 at 10:00 a.m. Dkt. 19.

  5.     On February 17, 2021, Austin Smith and Smith Law Group LLP, as counsel for

  Petitioning Creditors, filed an application (as thereafter supplemented) seeking to convert

  Navient’s pre-answer motion to dismiss into a summary judgment motion. Dkt. 17 & 22.

  The Bankruptcy Court denied the application. Dkt. 24.

  6.     During the late afternoon on Tuesday February 23, 2001, nonparty PICAP,

  represented by nonparty PICAP Counsel, sought to intervene into this case as a proposed

  “joinder creditor,” both in (a) PICAP’s proposed individual capacity as a recent purchaser

  of an unsecured claim from one of Navient’s unsecured creditors who, as of August 31,

  2020, had successfully obtained a significant victory against Navient in a unanimous,

  published, appellate ruling from the United States Court of Appeals for the Tenth Circuit.

  See McDaniel v. Navient Solutions, LLC, 973 F.3d 1083 (10th Cir. 2020) and (b) PICAP’s

  proposed “class claim” capacity seeking to assert a “class claim” on behalf of a group of

  similarly situated, unsecured creditors against Navient, arising from that appellate




                                                2
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31             Main Document
                                        Pg 3 of 25



  decision from the United States Court of Appeals. Dkt. 35. PICAP’s proposed

  intervention application was accompanied by a filed application seeking a short

  adjournment of the counsel oral argument directed by the Bankruptcy Court for Thursday

  morning February 25, 2021 at 10:00 a.m. Dkt. 37. The Bankruptcy Court denied the

  application for an adjournment.

  7.     At the counsel oral argument on Thursday morning 25, 2021, Navient

  SUCCESSFULLY ARGUED that PICAP should not be legally allowed to intervene

  and become a “joinder creditor” in the case. See Decl., pages 30-32 in the February 25,

  2021 Transcript evidencing that Navient opposed PICAP’s attempt to intervene and

  become a “joinder creditor” in this involuntary case on three distinct grounds: (1) the Bar

  to Joinder Doctrine (see p. 31), (2) the statutory Joinder Requirements under Rule

  1003(a) of the Federal Rules of Bankruptcy Procedure (see p. 30) and (3) the alleged non-

  assignability of the unsecured claim to PICAP (p. 30). See also, Id., pages 64-65 in the

  February 25, 2021 Transcript where the Bankruptcy Court, after the conclusion of oral

  argument from counsel, ruled that PICAP’s “purported joinder” had been “denied” and

  that such purported joinder “purports to assert an assigned claim.” Later that same day,

  on February 25, 2021, the Bankruptcy Court entered an Order dismissing the case based

  upon, inter alia, the jurisdictional ground under the federal abstention statute in 11 U.S.C.

  305. Dkt 42, p. 2, par. 2 (“[T]he Court abstains from adjudicating the Involuntary Case

  pursuant to section 305(a) of the Bankruptcy Code.”).

  8.     Significantly, in paragraph 3 of that same written dismissal order, entered

  February 25, 2021, the Bankruptcy Court denied PICAP’s attempt to intervene and

  become a “joinder creditor” in the involuntary case, by ruling that “Any and all motions,




                                               3
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31             Main Document
                                        Pg 4 of 25



  notices, objections, responses, joinders, or other pleadings or filings concerning this

  Involuntary Case and the [Dismissal] Motion that have not been decided prior to the date

  hereof are denied, dismissed, and/or overruled.” Dkt 42, p. 2, par. 3.

  9.     On March 8, 2021, the Bankruptcy Court also entered and published an Order and

  Opinion explaining the reasons for the dismissal of the involuntary case based upon, inter

  alia, the jurisdictional ground under the federal abstention statute in 11 U.S.C. 305. Dkt.

  45, see pp. 25-29. In that March 8, 2021 Order, the Bankruptcy Court again denied

  PICAP’s attempt to intervene and become a “joinder creditor” in the case, by ruling that

  “an opportunity for creditors,” like PICAP, “to join the involuntary petition is

  unnecessary.” Dkt 45, p. 25, n. 14.

  10.    On March 29, 2021, more than a month after the Bankruptcy Court, on February

  25, 2021, had previously dismissed the involuntary case, inter alia, on jurisdictional

  grounds under the federal abstention statute in 11 U.S.C. 305, Navient filed a post-

  dismissal proceeding seeking, inter alia, to impose legal fee shifting liability, under 11

  U.S.C. 303(i)(1), .on nonparty PICAP and on nonparty PICAP Counsel, jointly and

  severally, for having had the temerity to file a 3-page document in the late

  afternoon on February 23, 2021 attempting to intervene and become a “joinder

  creditor” in the case [Wolk Decl. Exh. A], and then having the temerity to appear at

  oral argument before the Bankruptcy Court on the morning of February 25, 2021

  during which the Bankruptcy Court, as set forth above, did not allow PICAP to

  become a “joinder creditor” in the case. Dkt. 54-55.

  11.     Although there are multiple, independently sufficient, legal reasons for denying

  Navient’s attempt to impose legal fee shifting liability on nonparty PICAP, and nonparty




                                                4
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31            Main Document
                                        Pg 5 of 25



  PICAP Counsel [see legal reasons below], it is troubling that Navient unabashedly

  maintains that despite the very limited litigation acts by nonparty PICAP and nonparty

  PICAP Counsel - - during less than two full days from the late afternoon of February

  23, 2021 to the morning of February 25, 2021 - - Navient nevertheless seeks to impose

  ALL of Navient’s claimed legal fees of $608,385.44 (primarily consisting of legal

  services allegedly rendered on behalf of Navient during a 17-day period between the

  February 8, 2021 commencement date for the involuntary case and the February 25, 2021

  dismissal date for the involuntary case) on nonparty PICAP and nonparty PICAP counsel.

  12.    On April 9, 2021, Petitioning Creditors and their counsel, who had previously

  filed an appeal from the Bankruptcy Court’s dismissal-related orders, filed an application

  in the Bankruptcy Court, under FRBP 8007, seeking a stay of Navient’s post-dismissal

  legal fee shifting liability proceeding against them, pending an appellate determination of

  their appeal against Navient. Dkt. 57.

  13.    On April 11, 2021, nonparty PICAP and nonparty PICAP counsel, who had not

  filed an appeal from any Bankruptcy Court order, filed an application in the Bankruptcy

  Court, under FRBP 8007(e), seeking a stay of Navient’s post-dismissal legal fee shifting

  liability proceeding as against nonparty PICAP and nonparty PICAP counsel, pending an

  appellate determination of the appeal by Petitioning Creditors and their counsel against

  Navient. Dkt. 58. On April 13, 2021, nonparty PICAP and nonparty PICAP submitted a

  supplemental letter application by email on their stay application. On April 13, 2021, the

  Bankruptcy Court denied all of the stay applications. Dkt. 59.

  14.    On April 14-15, 2021, nonparty PICAP and nonparty PICAP counsel filed a

  motion, under 28 U.S.C. 157(d) and FRBP 5011, for a mandatory withdrawal of




                                               5
21-10249-mg       Doc 63       Filed 04/19/21 Entered 04/19/21 11:22:31                   Main Document
                                            Pg 6 of 25



  Navient’s post-dismissal legal fee shifting liability proceeding - - to the extent that such

  proceeding seeks to impose legal fee shifting liability as against nonparty PICAP and

  nonparty PICAP counsel - - because a resolution of Navient’s post-dismissal proceeding

  against nonparty PICAP and nonparty PICAP Counsel requires consideration of both

  (i) Title 11 (bankruptcy law) and (ii) non-bankruptcy laws of the United States arising

  under the United States Constitution, and/or arising under non-bankruptcy federal statutes

  or non-bankruptcy federal law precedents from the United States Supreme Court,

  regulating persons or activities affecting interstate commerce. 2

  15.     On April 14, 2021, nonparty PICAP and nonparty PICAP counsel also filed a

  motion, pursuant to FRCP 5011(c) and/or FRBP 8007(e), for the issuance of a temporary,

  status quo, stay by the District Court - - so as to temporarily restrain Navient from

  continuing its post-dismissal, legal fee shifting liability proceeding as against nonparty

  PICAP and nonparty PICAP counsel - - until the District Court decides the mandatory

  withdrawal motion, pursuant to 28 U.S.C. 157(d), as to whether, inter alia, (a) an Article

  I Bankruptcy Court, once it dismisses an involuntary case on jurisdictional grounds under

  the federal abstention statute in 11 U.S.C. 305, is constitutionally prohibited from

  adjudicating any merits issues under Article III of the United States Constitution and/or

  (b) only an Article III District Court (not an Article I Bankruptcy Court) has subject

  matter jurisdiction over Navient’s post-dismissal, legal fee shifting proceeding to the

  extent such proceeding is against nonparty PICAP and nonparty PICAP counsel.




  2
   That mandatory withdrawal motion is pending before District Judge John G. Koeltl, who is also presiding
  over the related bankruptcy appeal previously filed by Petitioning Creditors and their counsel against
  Navient.



                                                     6
21-10249-mg     Doc 63      Filed 04/19/21 Entered 04/19/21 11:22:31            Main Document
                                         Pg 7 of 25



  16.    On April 15, 2021, the District Court issued an order scheduling a telephone

  conference on the stay motion for 3:30 pm on April 16, 2021, and directing Navient to

  file a response to the stay motion by 9:00 am on April 16, 2021. On April 16, 2021,

  shortly before 9:00 am, Navient filed opposition to the stay motion shortly before 9:00

  am. On April 16, 2021, shortly before Noon, nonparty PICAP and nonparty PICAP

  counsel filed a short reply on the stay motion. On April 16, 2021, at approximately 3:30

  pm, the District Court presided over a telephone conference on the stay motion and,

  following oral argument from counsel, the District Court declined to issue a stay, and will

  subsequently decide the pending mandatory withdrawal motion after the completion of

  briefing by both sides.

  17.    On April 15, 2021, prior to the deadline for the filing of opposition papers,

  nonparty PICAP and nonparty PICAP counsel filed an application notifying the

  Bankruptcy Court about the pending stay motion (and mandatory withdrawal motion)

  pending in District Court, and respectfully requesting a two business day adjournment to

  Monday April 19, 2021 for the filing of opposition papers in the Bankruptcy Court in the

  event the District Court were to deny the then-pending stay application. Dkt. 61.

  Pursuant to Local Bankruptcy Rule 9006-2, the adjournment application operates to

  extend the time for the filing of opposition papers pending a ruling from the Bankruptcy

  Court on the adjournment application.

  18.    Due to the District Court’s denial of a stay in the late afternoon on Friday April

  16, 2021, nonparty PICAP and nonparty PICAP counsel have proceeded to prepare

  opposition papers, for filing on Monday April 19, 2021 in the Bankruptcy Court, in

  opposition to Navient’s post-dismissal, legal fee shifting liability proceeding.




                                               7
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31             Main Document
                                        Pg 8 of 25



                                 LEGAL ARGUMENT

         NAVIENT’S POST-DISMISSAL, LEGAL FEE SHIFTING
         LIABILITY PROCEEDING - - AS AGAINST NONPARTY
         PICAP AND NONPARTY PICAP COUNSEL - - SHOULD
         BE DENIED BASED UPON ONE OR MORE OF THE
         INDEPENDENT LEGAL REASONS SET FORTH HEREIN.

  19.    The FIRST independent legal reason for denial of Navient’s post-dismissal, legal

  fee shifting liability proceeding - - as against nonparty PICAP and nonparty PICAP

  counsel - - is based upon a threshold jurisdictional ground under Article III of the United

  States Constitution.

  20.    Where, as here, an involuntary bankruptcy case is dismissed on jurisdictional

  grounds under the federal abstention statute in 11 U.S.C. 305 - - whereby the Bankruptcy

  Court declines to exercise jurisdiction over the involuntary bankruptcy case - - such a

  jurisdictionally-based, abstention dismissal means (a) there is no “case or controversy”

  under Article III of the United States Constitution and, thus, (b) the Bankruptcy Court is

  constitutionally prohibited, under Article III of the United States Constitution, from

  adjudicating any merits issues in connection with the jurisdictionally-rejected,

  involuntary bankruptcy case.

  21.    In other words, since this involuntary bankruptcy case was dismissed on

  jurisdictional grounds, Article III of the United States Constitution divested the

  Bankruptcy Court of the power to adjudicate any non-jurisdictional issues on the merits,

  such as the non-jurisdictional issues that Navient seeks to have adjudicated on the merits

  on its post-dismissal, legal fee shifting liability motion against nonparty PICAP and

  nonparty PICAP Counsel. As a result, Navient’s post-dismissal, legal fee shifting

  liability motion as against nonparty PICAP and nonparty PICAP Counsel should be




                                               8
21-10249-mg     Doc 63      Filed 04/19/21 Entered 04/19/21 11:22:31             Main Document
                                         Pg 9 of 25



  denied on this threshold ground, for lack of jurisdiction, under Article III of the United

  States Constitution.

  22.    In In re Axona Int’l Credit & Commerce Ltd., 924 F.2d 31, 35 (2d Cir. 1991), the

  Second Circuit ruled that Congress intended for a dismissal of a bankruptcy case under

  the federal abstention statute in 11 U.S.C. § 305 - - pursuant to which the bankruptcy

  court declines to exercise jurisdiction over a voluntary (or involuntary) bankruptcy case

  on abstention grounds - - to constitute a threshold, jurisdictionally-based, dismissal:

  “Section 305 [of the Bankruptcy Code] appears to have been originally conceived as an

  abstention provision. The Senate Report accompanying [congressional enactment of 11

  U.S.C. §] 305 states: ‘This section recognizes that there are cases in which it would be

  appropriate for the [bankruptcy] court to decline jurisdiction. Abstention under this

  section, however, is jurisdiction over the entire case.’ S. Rep. No. 95-989 at 35; U.S.

  Code Cong. & Admin. News 1978, pp. 5787, 5821. Such abstention provisions in the

  bankruptcy context also appear at 28 U.S.C. §§ 1334(c) and 1452(b). These provisions

  permit a [bankruptcy] judge to refuse to assert jurisdiction over a case in favor of

  providing an alternate forum. Such abstention decisions are normally made at the outset

  of a case, before the abstaining court has acted to affect any of the parties’ substantive

  rights and are, appropriately, unreviewable because they would prove an unwarranted

  burden on scarce appellate resources and because the merits will be adjudicated

  elsewhere from which an appeal will presumably then follow.” [emphasis added]

  23.    Indeed, in Sinochem Int’l v. Malaysia Int’l Shipping, 549 U.S. 422, 127 S.Ct.

  1184, 1190-1193 (2007), the United States Supreme Court ruled that an abstention-based

  dismissal of a case constitutes a threshold, jurisdictionally-based dismissal that




                                                9
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31           Main Document
                                       Pg 10 of 25



  constitutionally prohibits the court from adjudicating any merits issues under Article III

  of the United States Constitution:

         “We have characterized forum non conveniens as, essentially,
         ‘a supervening venue provision, permitting displacement of the
         ordinary rules of venue when, in light of certain conditions, the
         trial court thinks that jurisdiction ought to be declined [cit. om.]’;
         [cit. om. stating forum non conveniens ‘involves a deliberate
         abstention from the exercise of jurisdiction’]. . . Steel Co. [v.
         Citizens for a Better Environment, 523 U.S. 83 (1998)] clarified
         that a federal court generally may not rule on the merits of a
         case without first determining that it has jurisdiction over the
         category of claim in suit (subject matter jurisdiction) and
         the parties (personal jurisdiction) [cit. om.]. ‘Without jurisdiction
         the court cannot proceed at all in any cause:’ it may not assume
         jurisdiction for the purpose of deciding the merits of the case
         [cit. om.]. While Steel Co. confirmed that jurisdictional questions
         ordinarily must precede merits determinations in dispositional order,
         Ruhrgas [AG v. Marathon Oil Co., 526 U.S. 574 (1999)] held that
         there is no mandatory ‘sequencing of jurisdictional issues’ [cit. om.].
         In appropriate circumstances, Ruhrgas decided a court may dismiss
         for lack of personal jurisdiction without first establishing subject
         matter jurisdiction [cit. om.]. Both Steel Co. and Ruhrgas recognized
         that a federal court has leeway ‘to choose among threshold grounds
         for denying audience to a case on the merits’ [cit. om.]. Dismissal
         short of reaching the merits means that the court will not ‘proceed
         at all’ to an adjudication of the cause. The principle underlying these
         decisions was well stated by the Seventh Circuit: ‘Jurisdiction is vital
         only if the court proposes to issue a judgment on the merits’ [cit. om.]
         . . .A forum non conveniens dismissal [a type of abstention dismissal
         declining to exercise jurisdiction] ‘denies audience to a case on the
         merits’ [cit. om.]. It is a determination that the merits should be
         adjudicated elsewhere [cits. om.]. The Third Circuit [in this case
         properly] recognized that forum non conveniens ‘is a non-merits ground
         for dismissal’ [cit. om.]. A [ ] court therefore may dispose of an action
         by a forum non conveniens dismissal, bypassing questions of subject
         matter and personal jurisdiction, when considerations of convenience,
         fairness, and judicial economy so warrant. . . The critical point here,
         rendering a forum non conveniens determination a threshold,
         nonmerits issue in the relevant context, is simply this: resolving
         a forum non conveniens motion does not entail any assumption
         by the court of substantive ‘law-declaring power’ [cit. om].”
         [emphasis added]




                                             10
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31             Main Document
                                       Pg 11 of 25



  24.    Similarly, in Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 89-95,

  101-102 (1998), the United States Supreme Court ruled that a jurisdictionally-based

  dismissal of a case constitutionally prohibits the court from adjudicating any merits issues

  under Article III of the United States Constitution:

         “It is firmly established in our cases that the absence of a valid (as
         opposed to arguable) cause of action does not implicate subject matter
         jurisdiction, i.e., the courts’ statutory or constitutional power to
         adjudicate the case [cits. om.]. . . ‘The question whether a federal
         statute creates a claim for relief is not jurisdictional’ [cit. om.]. . .
         The Ninth Circuit has denominated this practice – which it
         characterizes as ‘assuming’ jurisdiction for the purpose of
         deciding the merits – the ‘doctrine of hypothetical jurisdiction.’
         [cit. om.]. We decline to endorse such an approach because it
         carries the courts beyond the bounds of authorized judicial
         action and this offends fundamental principles of separation
         of powers. This conclusion should come as no surprise, since it is
         reflected in a long and venerable line of our cases. ‘Without
         jurisdiction the court cannot proceed at all in any cause. Jurisdiction
         is power to declare the law, and when it ceases to exist, the
         only function remaining to the court is that of announcing
         the fact and dismissing the cause.’ [cit. om.]. ‘On every writ of
         error or appeal, the first and fundamental question is that of
         jurisdiction, first, of this court, and then of the court from which
         the record comes. This question the court is bound to ask and
         answer for itself, even when not otherwise suggested, and without
         respect to the relation of the parties to it.’ [cit. om.]. The
         requirement that jurisdiction be established as a threshold
         matter ‘springs from the nature and limits of the judicial
         power of the United States’ and is ‘inflexible and without
         exception.’ [cit. om.].

         Hypothetical jurisdiction produces nothing more than a
         hypothetical judgment – which comes to the same thing as
         an advisory opinion, disapproved by this Court from the
         beginning [cits. om.]. Much more than legal niceties are
         at stake here. The statutory and (especially) constitutional
         elements of jurisdiction are an essential ingredient of separation
         and equilibration of powers, restraining the courts from acting
         at certain times, and even restraining them from acting
         permanently regarding certain subjects [cits. om.].




                                               11
21-10249-mg        Doc 63        Filed 04/19/21 Entered 04/19/21 11:22:31                       Main Document
                                             Pg 12 of 25



           For a court to pronounce upon the meaning or the
           constitutionality of a state or federal law when it has
           no jurisdiction to do so is, by very definition, for
           a court to act ultra vires.” [emphasis added] 3

  25.      Accordingly, nonparty PICAP and nonparty PICAP counsel have a

  constitutional right under Article III of the United States Constitution, in connection with

  this jurisdictionally-rejected involuntary case, to not be subject to an adjudication of any

  merits issues involving Navient’s post-dismissal, legal fee shifting liability proceeding

  against them. As a result, Navient’s post-dismissal, legal fee shifting liability motion as

  against nonparty PICAP and nonparty PICAP Counsel should be denied on this threshold

  ground, for lack of jurisdiction, under Article III of the United States Constitution.

  26.      Navient’s motion papers do not address this threshold, jurisdictional issue - - even

  though Navient, in seeking merits relief against nonparty PICAP and nonparty PICAP

  Counsel, has the burden of proof to demonstrate if the Bankruptcy Court has jurisdiction

  to adjudicate such merits relief against nonparty PICAP and nonparty PICAP Counsel.

  26.      The SECOND independent legal reason for denial of Navient’s post-dismissal,

  legal fee shifting liability proceeding - - as against nonparty PICAP and nonparty PICAP

  counsel - - is based upon the application of legal doctrines to their nonparty status.

  27.      The Court is respectfully referred to the documented facts set forth above in pages


  3
    In United States v. Corrick, 298 U.S. 435, 440 (1936), the United States Supreme Court ruled that an
  appellate court is constitutionally obligated to vacate a lower court’s ruling for lack of subject matter
  jurisdiction, even where the parties have never raised the subject matter jurisdiction issue: “The appellants
  did not raise the question of jurisdiction at the hearing below. But the lack of jurisdiction of a federal court
  touching the subject matter of the litigation cannot be waived by the parties, and the [lower] court should,
  therefore, have declined sua sponte, to proceed in the cause [cits. om.]. And if the record discloses that the
  lower court was without jurisdiction this [appellate] court will notice the defect, although the parties make
  no contention concerning it [cits. om.]. While the [lower] court lacked jurisdiction, we have jurisdiction
  on appeal, not of the merits but merely for the purpose of correcting the error of the lower court in
  entertaining the suit [cits. om.]. The decree must, therefore, be reversed and the cause remanded with
  directions to dismiss the bill.”



                                                        12
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31           Main Document
                                       Pg 13 of 25



  2-4 herein showing that Navient - - who SUCCESSFULLY PERSUADED the

  Bankruptcy Court to issue a ruling that PICAP should not be legally allowed to intervene

  and become a “joinder creditor” in the case - - from now attempting to advance an

  inconsistent argument, in its post-dismissal proceeding, that PICAP purportedly became,

  or was allowed by the Bankruptcy Court to intervene and become, a “joinder creditor” in

  the case. Navient never filed an appeal or reconsideration motion about the Bankruptcy

  Court’s ruling that PICAP should not legally be allowed to intervene and become a

  “joinder creditor” in the case. Even Navient concedes in its post-dismissal proceeding

  that, in the absence of PICAP having legally become a “joinder creditor” in the case,

  neither PICAP, nor PICAP counsel, has any hypothetical “legal fee shifting liability.”

  28.    Indeed, pursuant to the Judicial Estoppel Doctrine, Navient’s successful

  argument in persuading the Bankruptcy Court to issue a ruling that PICAP should

  not legally be allowed to intervene and become a “joinder creditor” in the case legally

  precludes Navient from even asserting, in its post-dismissal proceeding, that PICAP

  purportedly became, or was allowed by the Bankruptcy Court to intervene and become, a

  “joinder creditor” in the case. See, e.g., New Hampshire v. Maine, 532 U.S. 742. 749

  (2001) (Supreme Court ruled that “Where a party assumes a certain position in a legal

  proceeding, and succeeds in maintaining that position, he may not thereafter simply

  because his interests have changed, assume a contrary position.”); Peralta v. Vasquez,

  467 F.3d 98, 105 (2d Cir. 2006) (Second Circuit ruled that to invoke the judicial estoppel

  doctrine “(1) the party against whom it is asserted must have advanced an inconsistent

  position in a prior proceeding, and (2) the inconsistent position must have been adopted

  by the court in some manner.”).




                                              13
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31            Main Document
                                       Pg 14 of 25



  29.    Moreover, FRBP 1018 (and the statutory requirements incorporated therein) also

  statutorily preclude Navient from even asserting, in its post-dismissal proceeding, that

  PICAP purportedly became, or was allowed by the Bankruptcy Court to intervene and

  become, a “joinder creditor” in the case. FRBP 1018 provides that the intervention-

  joinder rule under FRBP 7024, involving an adversary proceeding, applies to an

  involuntary bankruptcy case. FRBP 7024 provides that the intervention-joinder rule

  under Rule 24 of the Federal Rules of Civil Procedure (“FRCP”) applies to an adversary

  proceeding. FRCP 24 requires, inter alia, that a “motion to intervene must be served on

  the parties” and a statutorily required intervention motion “must state the grounds for

  intervention.” Here, as documented above in pages 2-4 herein, the Bankruptcy Court

  never granted any motion for intervention-joinder involving PICAP - - and, in fact, the

  Bankruptcy Court ruled that PICAP should not legally be allowed to intervene and

  become a “joinder creditor” in the case. Thus, due to the absence of a ruling allowing

  PICAP to intervene and become a “joinder creditor” in the case - - which is a statutory

  requirement under FRBP 1018 (incorporating the intervention-joinder rule under FRBP

  7024 and FRCP 24) - - Navient is statutorily precluded from even asserting, in its post-

  dismissal proceeding, that PICAP was legally allowed to become a “joinder creditor” in

  the case.

  30.    In addition, FRBP 1003, and appellate precedent applying the same, also

  statutorily preclude Navient from even asserting, in its post-dismissal proceeding, that

  PICAP purportedly became, or was legally allowed to become, a “joinder creditor” in the

  case. FRBP 1003 disqualifies a person from being treated as a legally allowable “joinder

  creditor” in an involuntary case where, as here, the Bankruptcy Court was persuaded by




                                              14
21-10249-mg     Doc 63        Filed 04/19/21 Entered 04/19/21 11:22:31         Main Document
                                          Pg 15 of 25



  Navient’s argument that the attempted “joinder creditor” acquired the claim for the

  purpose of seeking “to join” in an involuntary case. Dkt. ___, p. __ and the FRBP 1003

  disqualification ruling from the Court of Appeals in Kelly v. Harrell, __ F. App’x __, No.

  14-1686 (7th Cir. Mar. 3, 2015) (collecting FRBP 1003 disqualification cases).

  31.    Finally, United States Supreme Court precedent has rejected Navient’s argument,

  in its post-dismissal proceeding, that nonparty PICAP should purportedly be treated as a

  “joinder creditor” notwithstanding the documented facts, as set forth above in pages 2-4

  herein, that (a) Navient ARGUED to the Bankruptcy Court and/or PERSUADED the

  Bankruptcy Court to issue a ruling that denied “joinder creditor” status to PICAP and/or

  (b) not only is there no Bankruptcy Court ruling that grants any motion for intervention-

  joinder involving PICAP (which is statutorily required), there is, in fact, a Bankruptcy

  Court ruling that denied “joinder creditor” status to PICAP. See, e.g., Martin v. Wilks,

  490 U.S. 755, 765 (1989) (“Joinder as a party, rather than knowledge of a lawsuit

  and an opportunity to intervene, is the method by which potential parties are

  subjected to the jurisdiction of the court and bound by a judgment or decree.”)

  (emphasis added); Karcher v. May, 484 U.S. 72, 77-78 (1987) (“One who is not an

  original party to a lawsuit may of course become a party by intervention, substitution, or

  third-party practice [cits. om.]. But we have consistently applied the general rule that one

  who is not a party or has not been treated as a party to a judgment has no right to appeal

  therefrom [cits. om.].”); Lance v. Dennis, 546 U.S. 459, 466 (2006) (“The Rooker-

  Feldman doctrine does not bar actions by nonparties to the earlier [ ] court judgment

  simply because, for purposes of preclusion law, they could be considered in privity with a

  party to the judgment.”).




                                              15
21-10249-mg      Doc 63      Filed 04/19/21 Entered 04/19/21 11:22:31                 Main Document
                                         Pg 16 of 25



  32.     Accordingly, based upon the application of the foregoing legal doctrines to the

  nonparty status of PICAP and PICAP Counsel, Navient’s post-dismissal, legal fee

  shifting liability proceeding against nonparty PICAP and nonparty PICAP Counsel

  should be denied for this independent legal reason.

  33.     Navient’s motion papers do not address these foregoing legal doctrines in

  connection with the nonparty status of PICAP and PICAP Counsel.

  34.     The THIRD independent legal reason for denial of Navient’s post-dismissal,

  legal fee shifting liability proceeding - - as against nonparty PICAP and nonparty PICAP

  counsel - - is based upon the time-barred nature of that legal fee application.

  35.     Navient’s post-dismissal proceeding, seeking to impose legal fee shifting liability

  on nonparty PICAP and nonparty PICAP Counsel, was filed by Navient on March 29,

  2021 - - more than a month after the involuntary case was dismissed by the Bankruptcy

  Court on February 25, 2021 (both orally on the transcribed record and in an entered,

  written, dismissal order later that same day). As a result, Navient’s post-dismissal, legal

  fee shifting liability motion, as against non-party PICAP and nonparty PICAP Counsel, is

  statutorily time-barred. 4 FRCP 54(d)(2)(B)(i), which governs an involuntary case, 5

  requires that a legal fee shifting liability motion must be filed within 14 days after the

  entry of “judgment.” FRCP 54(a) provides that a “judgment” means “a decree and any

  order from which an appeal lies.” 28 U.S.C. 158(a) provides that District Courts have

  appellate jurisdiction to hear bankruptcy appeals from, inter alia, “orders and decrees.”

  36.     The United States Court of Appeals for the Second Circuit strictly enforces this

  14-day time-period for the filing of a post-dismissal, legal fee shifting liability motion - -

  4
    FRBP 1018 (which governs an involuntary bankruptcy case) incorporates FRBP 7054 (which governs an
  adversary proceeding in bankruptcy court) which, in turn, incorporates FRCP 54.
  5
    See footnote 4 infra.


                                                  16
21-10249-mg       Doc 63      Filed 04/19/21 Entered 04/19/21 11:22:31                   Main Document
                                          Pg 17 of 25



  failing which the legal fee movant is deemed to be statutorily time-barred from seeking to

  recover any claimed legal fees. See, e.g., Tancredi v. Metropolitan Life Ins. Co., 378

  F.3d 220, 227 (2d Cir. 2004):

          “Congress’ reason for its 1993 addition to Rule 54(d)(2)(B) (the fourteen-
           day deadline) were three-fold: (1) to provide notice of the fee motion to
           the non-movant before the time to appeal expires; (2) to encourage a
           prompt ruling on fees to facilitate a consolidated appeal on both the merits
           and the attorneys’ fee issue; and (3) to resolve fee disputes efficiently ‘while
           the services performed are freshly in mind.’ Fed.R.Civ.P 54 advisory
           committee’s notes (1993); see Weyant v Okst, 198 F.3d 311, 315 (2d Cir.
           1999) (noting that the deadline was intended, in part, to minimize ‘piecemeal
           appeals of merits and fee questions’). Allowing district judges to extend
           the deadline for filing a motion for attorneys’ fees without any showing of
           ‘excusable neglect’ would impede these efficiency and fairness goals.”

  37.     Like the Second Circuit, at least four other federal courts of appeal have ruled that

  the failure to file a timely legal fee motion within 14 days after entry of the underlying

  dismissal order statutorily bars an attempted legal fee shifting under a fee-shifting statute

  or a fee-shifting clause in a contract. See, e.g., Brown & Pipkins, LLC v. SEIU, 846 F.3d

  716, 729-731 (4th Cir. 2017); Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877,

  889-890 (9th Cir. 2000); Logue v. Dore, 103 F.3d 1040, 1047 (1st Cir. 1997); United

  Industries, Inc. v. Simon-Hartley, Ltd., 91 F.3d 762, 766 (5th Cir. 1996). 6

  38.     Here, a written dismissal order was entered on February 25, 2021, thereby

  triggering the statutorily-imposed 14-day period during which to file a post-dismissal

  legal fee shifting liability motion. Navient, however, failed to file its post-dismissal,

  legal fee shifting liability motion until more than 30 days later on March 29, 2021. Thus,


  6
    In 2014, Congress authorized an amendment to FRBP 7054 to make it unequivocally clear that the 14-day
  statutory filing period in FRCP 54 governs a post-dismissal legal fee application. Pursuant to that 2014
  Congressional Amendment, an appellate court has recently reversed a legal fee ruling by a bankruptcy
  court awarding $433,102.78 in legal fees because the legal fee motion was not filed with the Bankruptcy
  Court within the statutorily required 14-day period. In re Peabody Energy Corp., 612 B.R. 916, 919-921
  (E.D.Mo. 2020).



                                                    17
21-10249-mg        Doc 63       Filed 04/19/21 Entered 04/19/21 11:22:31                       Main Document
                                            Pg 18 of 25



  Navient’s post-dismissal, legal fee shifting liability motion against nonparty PICAP and

  nonparty PICAP Counsel should also be denied on the independent legal ground that

  such legal fee shifting liability motion is statutorily time-barred.

  39.      Navient’s motion papers do not address this statutory time-bar issue. 7

  40.      The FOURTH independent legal reason for denial of Navient’s post-dismissal,

  legal fee shifting liability proceeding - - as against nonparty PICAP and nonparty PICAP

  counsel - - is based upon precedent from the United States Supreme Court applying the

  “American Rule” against legal fee shifting liability, except in limited situations where

  Congress has provided a “sufficiently specific and explicit indication of its

  [Congressional] intent to overcome the American Rule’s presumption against fee shifting

  [cit. om.].” Peter v. Nantkwest, Inc., 140 S.Ct. 365, 370-374 (2019); 8 Alyeska Pipeline

  Service Co. v. Wilderness Society, 421 U.S. 240, 262-263 (1975) (“But congressional

  utilization of the private-attorney-general concept can in no sense be construed as a grant

  of authority to the Judiciary to jettison the traditional rule against nonstatutory allowances

  to the prevailing party and to award attorneys’ fees whenever the courts deem the public

  7
    Although the Bankruptcy Court’s written dismissal order, entered February 25, 2021, indicates that
  Navient had not waived any potential legal fee claim against PICAP and PICAP Counsel, neither that
  written dismissal order, nor any other order, extends the statutory 14-day period for Navient to file a post-
  dismissal, legal fee shifting liability motion against PICAP and PICAP Counsel. Moreover, prior to
  February 25, 2021, Navient had never filed a motion or pleading seeking to impose legal fee shifting
  liability on PICAP and PICAP Counsel under 11 U.S.C. 303(i)(1).

  8
    Just fifteen months ago, the Supreme Court reaffirmed longstanding federal law that (a) “This Court’s
  ‘basic point of reference’ when considering the award of attorney’s fees is the bedrock principle known as
  the ‘American Rule:’ Each litigant pays his own attorney’s fees, win or lose, unless a statute or contract
  provides otherwise [cits. om.]. The American Rule has ‘roots in our common law reaching back to at least
  the 18th century’ [cits. om.].; (b) “This Court has never suggested that any statute is exempt from the
  presumption against fee shifting.”; (c) “To determine whether Congress intended to depart from the
  American Rule presumption, the Court first ‘looks to the language of the [statutory] section’ at issue [cit.
  om.]. . . Congress must provide a sufficiently ‘specific and explicit’ indication of its intent to overcome the
  American Rule’s presumption against fee shifting [cit. om.].”; and (d) “[T]he mere failure to foreclose a fee
  award ‘neither specifically nor explicitly authorizes courts to shift fees’ [cit. om.].”). Peter v. Nantkwest,
  Inc., 140 S.Ct. 365, 370-374 (2019).



                                                        18
21-10249-mg        Doc 63       Filed 04/19/21 Entered 04/19/21 11:22:31                      Main Document
                                            Pg 19 of 25



  policy furthered by a particular statute important enough to warrant the award.”).

  41.      Here, Navient’s post-dismissal proceeding seeks to impose legal fee shifting

  liability on nonparty PICAP and nonparty PICAP Counsel under 11 U.S.C. 303(i)(1),

  which provides that “(i) If the court dismisses a [involuntary] petition under this section 9

  . . . the court may grant judgment (1) against the petitioners and in favor of the debtor

  for (A) costs; or (b) a reasonable attorney’s fee.” [emphasis added]. There is no statutory

  language in 11 U.S.C. 303(i)(1) containing a “sufficiently specific and explicit indication

  of its [Congressional] intent to overcome the American Rule’s presumption against fee

  shifting” so as to impose legal fee shifting liability on a nonparty, or a nonparty’s

  counsel, (as contrasted with “petitioners” themselves). 10 Peter, id., 140 S.Ct at 37-374.

  42.      Navient’s motion papers do not address the American Rule presumption against

  legal fee shifting liability or the Supreme Court precedent enforcing the same.

  43.      The FIFTH independent legal reason for denial of Navient’s post-dismissal, legal

  fee shifting liability proceeding - - as against nonparty PICAP and nonparty PICAP

  Counsel - - is based upon precedent from the United States Supreme Court indicating that

  (a) legal fee shifting liability is compensatory (not punitive) and, thus, (b) legal fee

  shifting liability cannot be imposed on an adversary for legal services that were rendered

  irrespective of the adversary’s litigation acts. In other words, unless an adversary’s

  litigation acts are the “but for” cause of why the legal services at issue were rendered,

  then legal fee shifting liability for those legal services at issue cannot be imposed on the


  9
   The phrase “this section” is a reference to the statutory provisions in U.S.C. 303 governing an involuntary
  petition - - such as 11 U.S.C. 303(b) and 11 U.S.C. 303(h).
  10
    Moreover, when Congress intends to impose legal fee liability on counsel, Congress has specifically and
  explicitly done so in statutes such as 28 U.S.C. 1927 and FRCP 11 - - neither of which is a recited basis for
  Navient’s post-dismissal proceeding against nonparty PICAP Counsel (or counsel for the Petitioning
  Creditors).


                                                       19
21-10249-mg        Doc 63       Filed 04/19/21 Entered 04/19/21 11:22:31                       Main Document
                                            Pg 20 of 25



  adversary. See, e.g., Fox v. Vice, 563 U.S. 826, 131 S.Ct. 2205, 2215-16 (2011), where

  the Supreme Court ruled, in the context of a legal fee shifting liability statute adopted by

  Congress, that it would be a congressionally unintended “windfall” to impose legal fee

  shifting liability on an adversary for legal services that were rendered for a reason

  not “attributable” to the litigation acts of the adversary); 11 Goodyear Tire & Rubber Co.

  v. Haeger, 137 S.Ct. 1178, 1184-88 (2017), where the Supreme Court ruled, in the

  context of legal fee shifting liability under the Court’s inherent sanction power, that it

  would be an impermissible, non-compensatory “windfall” to impose legal fee shifting

  liability on an adversary for legal services that were rendered for a reason not

  “attributable” to the litigation acts of the adversary). 12

  44.      Here, as set forth above, Navient unabashedly maintains that despite the very

  limited litigation acts by nonparty PICAP and nonparty PICAP Counsel - - during less

  than two full days from the late afternoon of February 23, 2021 to the morning of

  February 25, 2021 consisting of the filing of a 3-page document in the late afternoon

  on February 23, 2021 attempting to intervene and become a “joinder creditor” in the

  case, and then having the temerity to appear at oral argument before the Bankruptcy



  11
     As the Supreme Court stated in Perdue v. Kenny, 559 U.S. 542, 550 (2010), congressional legal fee
  shifting statutes “do not explain what Congress meant by a ‘reasonable fee,’ and therefore the task of
  identifying an appropriate methodology for determining a ‘reasonable fee’ was left to the courts.”
  12
     “[T]he court can shift only those attorney’s fees incurred because of the [ ] conduct at issue [by the
  adversary]. Compensation for a wrong, after all, tracks the loss resulting from the wrong. So as we have
  previously noted, a [legal fee] sanction counts as compensatory only if it is ‘calibrated to the damages
  caused by’ the [ ] acts on which it is based [cit. om.]. A [legal] fee award is so calibrated if it covers the
  legal bills that the litigation [acts] occasioned. But if an award extends further than that – to [legal] fees
  that would have been incurred without the [ ] conduct [by the adversary] – then it crosses the boundary
  from compensation to punishment. . . That kind of causal connection, as this Court explained in another
  attorney’s fees case, is appropriately framed as a but-for test: The complaining party (here, the Haegers)
  may recover ‘only the portion of his fees that he would not have paid but for’ the [ ] conduct. Fox v. Vice,
  536 U.S. 826, 836, 131 S.Ct. 2205, 180 L.Ed.2d 45 (2011); see Paroline v. United States, 572 U.S. __, ___,
  134 S.Ct. 1710, 1722, 188 L.Ed.2d 714 (2014) (“The traditional way to prove that one event was a factual
  cause of another is to show that the latter would not have occurred ‘but for’ the former.”).” Id.


                                                       20
21-10249-mg     Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31            Main Document
                                       Pg 21 of 25



  Court on the morning of February 25, 2021 during which the Bankruptcy Court did not

  allow PICAP to become a “joinder creditor” in the case - - Navient nevertheless seeks to

  impose ALL of Navient’s claimed legal fees of $608,385.44 (primarily consisting of

  legal services allegedly rendered on behalf of Navient during a 17-day period between

  the February 8, 2021 commencement date for the involuntary case and the February 25,

  2021 dismissal date for the involuntary case) on nonparty PICAP and nonparty PICAP

  counsel.

  45.    However, legal fees incurred by Navient during the period of time, that precedes

  the filing of PICAP’s three-page attempted joinder during the late afternoon of February

  23, 2021, were unequivocally incurred by Navient for reasons that are not attributable to

  PICAP and its counsel. In other words, PICAP’s three page filing in the late afternoon of

  February 23, 2021 is not (and cannot be) the “but for” cause of any legal fees incurred by

  Navient before that time and, as such, Supreme Court precedent cited above prohibits

  Navient from imposing any such legal fees on PICAP and its counsel.

  46.    In addition, legal fees incurred by Navient during the period of time, after the

  filing of PICAP’s three-page attempted joinder during the late afternoon of February 23,

  2021 until the counsel oral argument during the morning of February 25, 2021, were

  unequivocally incurred by Navient in response to the involuntary case papers

  filed by Petitioning Creditors and in connection with Navient’s motion to dismiss filed

  on February 17, 2021 (about a week before PICAP ever filed a three-page attempted

  joinder). In other words, PICAP’s three page filing in the late afternoon of February 23,

  2021 is not (and cannot be) the “but for” cause of legal fees incurred by Navient, after

  the late afternoon of February 23, 2021 until the counsel oral argument during the




                                              21
21-10249-mg      Doc 63      Filed 04/19/21 Entered 04/19/21 11:22:31             Main Document
                                         Pg 22 of 25



  morning of February 25, 2021, because such legal fees were incurred by Navient in

  response to the involuntary case papers filed by Petitioning Creditors and in connection

  with Navient’s motion to dismiss filed on February 17, 2021 (about a week before PICAP

  ever filed a three-page attempted joinder) and, as such, Supreme Court precedent cited

  above prohibits Navient from imposing any such legal fees during this less than two full

  day time-period on PICAP and its counsel.

  47.     Navient’s motion papers do not address this Supreme Court precedent prohibiting

  legal fee shifting liability where the adversary’s litigation acts are not the “but for” cause

  of the legal services at issue.

  48.     The SIXTH independent legal reason for denial of Navient’s post-dismissal,

  legal fee shifting liability proceeding - - as against nonparty PICAP and nonparty PICAP

  counsel - - is based upon a recent decision from the United States Bankruptcy Court for

  the Southern District of New York (a) dismissing an involuntary case on abstention

  grounds under 11 U.S.C. 305 (in addition to a non-abstention dismissal for “cause”) and

  (b) indicating that legal fee shifting liability is not allowed under 11 U.S.C. 303(i)(1)

  where, as here, an involuntary case is dismissed on abstention grounds under 11 U.S.C.

  305 (in addition to a non-abstention ground). In re Newbury Operating, LLC, __ WL __,

  Case No. 20-12976-JLG (Mar. 25, 2021) (“fees allowable under section 303(i) are not

  available in a case that is dismissed under a section other than section 303 [cits. om.]”

  and “in each of the cases that the alleged debtor cited in support of its request for fees, the

  court dismissed the involuntary petition pursuant to [solely] section 303 – not any other

  [additional] section of the bankruptcy code [cits. om.]”).

  49.     Navient’s motion papers do not address this recent decision from the United




                                                22
21-10249-mg       Doc 63      Filed 04/19/21 Entered 04/19/21 11:22:31                  Main Document
                                          Pg 23 of 25



  States Bankruptcy Court for the Southern District of New York, or the case law citations

  therein from 1980 (over forty years ago) upon which this recent decision relied in

  denying legal fee shifting liability where an involuntary case involves a dismissal on

  abstention grounds.

  50.     The SEVENTH independent legal reason for denial of Navient’s post-dismissal,

  legal fee shifting liability proceeding - - as against nonparty PICAP and nonparty PICAP

  counsel - - is based upon the Court’s discretion, under 11 U.S.C. 303(i)(1), to decline to

  impose any legal fees involving the “totality of the circumstances” relevant to the very

  limited litigation acts by nonparty PICAP and nonparty PICAP Counsel - - during less

  than two full days from the late afternoon of February 23, 2021 to the morning of

  February 25, 2021 consisting of the filing of a 3-page document in the late afternoon

  on February 23, 2021 attempting to intervene and become a “joinder creditor” in the

  case, and then having the temerity to appear at oral argument before the Bankruptcy

  Court on the morning of February 25, 2021 during which the Bankruptcy Court did not

  allow PICAP to become a “joinder creditor” in the case. See, generally, In re TPG Troy,

  LLC, 793 F.3d 228, 235 (2d Cir. 2015) (applying a “totality of the circumstances” test in

  determining whether to impose legal fees on petitioning creditors in a different context

  involving extensive litigation conduct by petitioning creditors in filing and vigorously

  prosecuting an involuntary petition). 13

  51.     In order to avoid duplication of argument, the Court is respectfully referred to the

  facts and circumstances set forth above as constituting a situation involving nonparties

  whereby, by virtue of the “totality of the circumstances” relevant to the very limited


  13
    Here, however, nonparty PICAP and nonparty PICAP Counsel are not “petitioning creditors” and these
  nonparties neitber filed an involuntary petition nor vigorously prosecuted the same.


                                                   23
21-10249-mg      Doc 63     Filed 04/19/21 Entered 04/19/21 11:22:31              Main Document
                                        Pg 24 of 25



  litigation acts by nonparty PICAP and nonparty PICAP Counsel during less than two full

  days from the late afternoon of February 23, 2021 to the morning of February 25, 2021,

  the Court should exercise its discretion, under 11 U.S.C. 303(i)(1), to decline to impose

  any legal fees on nonparty PICAP and nonparty PICAP Counsel.

  52.    Navient’s motion papers cite no case-law precedent in the Second Circuit (much

  less from anywhere else around the country) imposing legal fee shifting liability on

  nonparties under 11 U.S.C. 303(i)(1) - - much less on a nonparty whom the Court did not

  allow to intervene and join an involuntary case as an attempted joinder creditor.

  53.    The EIGHTH independent legal reason for denial of Navient’s post-dismissal,

  legal fee shifting liability proceeding - - as against nonparty PICAP and nonparty PICAP

  counsel - - is based upon these nonparties’ constitutionally-protected jury trial right,

  under the Seventh Amendment to the United States Constitution, to having a jury decide

  any factual issues upon which any potential legal fee shifting liability ruling may depend.

  See, e.g. McGuire v. Russell Miller, Inc., 1 F.3d 1306, 1313-16 (2d Cir. 1993) (litigant

  has a constitutional right to a jury trial involving a legal claim seeking to impose legal fee

  liability and, if fact issues upon which legal fee liability depends are resolved in favor of

  liability, then at that stage the Court, not the jury, determines the reasonable amount of

  legal fees arising from such legal fee liability) (and indicating that the “practical

  difficulty” between allocation to a jury of fact issues upon which legal fee liability

  depends, and allocation to a court of the reasonable amount of legal fees in the event of a

  liability determination, “could be mitigated if not eliminated by bifurcating the issues of

  liability for fees and the amount of fees.”).

  54.    Here, if Navient’s post-dismissal, legal fee shifting liability motion is not denied




                                                  24
21-10249-mg        Doc 63      Filed 04/19/21 Entered 04/19/21 11:22:31                     Main Document
                                           Pg 25 of 25



  by the Bankruptcy Court based upon one or more of the legal grounds set forth above

  (whether jurisdictional or non-jurisdictional), then all fact issues upon which a potential

  legal fee liability determination against nonparty PICAP (and its counsel) may depend

  - - including but not limited to (a) whether any litigation acts by nonparty PICAP (and its

  counsel during less than two full days are, in fact, a “but for” cause of any legal fees

  incurred by Navient and/or (b) the “totality of the circumstances” relevant to facts

  involving nonparty PICAP and nonparty PICAP Counsel - - should be decided by a jury

  trial to take place in an Article III District Court in accordance with the constitutional

  jury trial rights for nonparty PICAP and nonparty PICAP Counsel. Under such

  circumstances, nonparty PICAP and nonparty PICAP Counsel respectfully request

  that the Court bifurcate the fee liability and fee amount issues, so as to defer any potential

  adjudication of the fee amount issue until after there is an adjudication on whether any

  fee liability exists against nonparty PICAP and nonparty PICAP Counsel. 14

  Dated: April 19, 2021
                                              Respectfully submitted,

                                              Law Offices of Michael B. Wolk, P.C.

                                              By: ____/s/ Michael B. Wolk_____
                                                      Michael B. Wolk
                                              155 East 55th Street, Suite 300B
                                              New York, New York 10022
                                              Tel: 917-238-0576
                                              Email: michael.wolk@wolkgroup.com
                                              Counsel for nonparties Public Interest Capital,
                                              LLC, Michael B. Wolk, and Law Offices of
                                              Michael B. Wolk, P.C.




  14
    Nonparties PICAP and their counsel expressly reserve their rights to submit additional opposition in
  connection with any potential adjudication of the fee amount issue following a potential jury trial on
  whether any fee liability exists against nonparty PICAP and their counsel.


                                                      25
